Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-28-21 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging lens assembly, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-26 depend from claim 1), an imaging lens assembly comprising a total of six lens elements, and the six lens elements being, in order from an object side to an image side, a first 
0.50 < Td/BL < 1.60; and V6≤24; and as recited in claim 27 (with claims 28-33 and 35-40 dependent on claim 27; wherein claim 34 was cancelled by amendment by the Applicants’ response filed on 12-28-21), an imaging lens assembly comprising a total of six lens elements, and the six lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein the first lens element has positive refractive power, the second lens element has negative refractive power, the fifth lens element has negative refractive power, and the sixth lens element has an image-side surface being concave in a paraxial region thereof; wherein a focal length of the imaging lens assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f8, a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, a focal length of the sixth lens element is f6, a total number of lens elements 
|f3/f2| < 3.0;
9.25 < |f/f1 |+|f/f2|+|f/f3|+|f/f4|+|f/f5|+|f/f6|; and
2<v30;
wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens element is N6, a refractive index of the i-th lens element is Ni, and at least one lens element of the imaging lens assembly satisfies the following condition: 5 < Vi/Ni < 12, wherein i = 1, 2, 3, 4, 5, or 6.
One of the closest prior art references is to Chen (U.S. Patent Pub. 2016/0187621 A1; previously cited in Office Action mailed on 10-22-21) wherein the structural limitations of the claimed invention are met, as noted in the 5th Embodiment and Figure 9, wherein as taken from the data table |f3/f2|=1.39 which meets the conditional statement and there are at least two lenses of the fifth embodiment which have Abbe number less than 30; but Chen’s 5th Embodiment does not meet the conditional statement of 0.50 < Td/BL < 1.60, nor does it meet 

Further, another reference to Jhang et al (U.S. Patent Pub. 2022/0003971 A1, with a file date of 12-29-2017, Assignee to Genius Electronic Optical Co., Ltd., was found during an update search in PE2E, and is considered to be a close prior art reference to the claimed invention, but fails to meet all of the conditional statements. As noted in Example #1 of Jhang et al, |f3/f2|=0.126, which is less than 3.00; V6=22.09, which is less than 24.0, but Jhang fails to meet 0.50<Td/BL<1.60 (recited in independent claims 1 and 27)  and 9.25 < |f/f1 |+|f/f2|+|f/f3|+|f/f4|+|f/f5|+|f/f6| (recited in independent claim 27). Also note below with respect to the IDS.
The present invention provides an imaging lens assembly having compact size and high image quality with reduced size in a specific direction or capability of changing the direction of the optical axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12.29-21 (with a corrected copy of the PTO-1449 filed on 1-5-22) was filed after the RCE, which was 

It is noted that copies of the references were filed with the IDS on 12-29-21. Upon review of the references, it is noted by this Examiner that U.S. Patent to Tesar (U.S. Patent 7,050,245), Chinese document (CN 101149467 A) and Japanese document (WO 2019/205789 A1) do not structurally meet the claimed invention as presently recited. 
Also, European Patent Application publication (EP 3 287 827 A1) meets the structural limitations of the claimed invention, but fails to meet the conditional limitation of 0.50<Td/BL<1.60 (recited in independent claims 1 and 27) and 9.25 < |f/f1 |+|f/f2|+|f/f3|+|f/f4|+|f/f5|+|f/f6| (recited in independent claim 27). Please note for example in Figures 12, 16, 28 and 40 (i.e. the data tables for respective embodiments).
Also, U.S. Patent to Mercado (U.S. Patent 9,874,721), structurally meets the claimed invention as presented, but fails to meet the conditional limitations of 50<Td/BL<1.60 (recited in independent claims 1 and 27) and 9.25 < |f/f1 |+|f/f2|+|f/f3|+|f/f4|+|f/f5|+|f/f6| (recited in independent claim 27). Please note in Tables 1A, 2A, 3A, 4A, 5A, 6A, 8A and 9A.

Specification
The lengthy specification (i.e. 81 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s 

Drawings
The drawings were received on 10-14-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. directed to an imaging lens assembly having six lens elements. Some prior art has various arrangements of the lenses, wherein only one or more embodiments meet the claimed invention structurally, but fail to teach or fairly suggest the entire claimed invention as presented, including the conditional expressions which must be met:
	Fukaya			U.S. Patent 11,215,800 B2
	Nitta et al			U.S. Patent 11,262,543 B2
	Kamada et al			U.S. Patent Pub. 2021/0382275 A1
	Jhang et al			U.S. Patent Pub. 2022/0003971 A1.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872